Citation Nr: 1749845	
Decision Date: 11/02/17    Archive Date: 11/13/17

DOCKET NO.  08-32 345	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to an initial compensable rating for left inguinal hernia, status post herniorrhaphy.


REPRESENTATION

Veteran represented by:	Katie Molter, Attorney


ATTORNEY FOR THE BOARD

T. Winker, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Navy from February 1988 to February 2008.
This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah. Subsequently, the claim was transferred to and certified by the RO in Nashville, Tennessee.

A February 2016 Board decision denied an initial disability rating in excess of 10 percent for right ankle disability, denied an initial compensable rating for left hernia disability, and granted a separate 10 percent rating for left hernia scar. The Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (CAVC). In October 2016, the parties agreed to a Joint Motion for Partial Remand (JMPR) vacating and remanding the claim for an initial compensable rating for left hernia disability. The claim for entitlement to a rating in excess of 10 percent for a right ankle disability was abandoned, and the award of entitlement to a separate 10 percent disability rating for left hernia scar was left untouched, as it was favorable to the Veteran. Therefore, the only issue that remains before the Board is the claim for an initial compensable rating for left hernia disability.

In February 2017, the Board remanded the case for additional development.


FINDING OF FACT

Throughout the period on appeal, there has not been competent evidence of recurrence of the Veteran's left inguinal hernia, status post herniorrhaphy.


CONCLUSION OF LAW

The criteria for a compensable rating for left inguinal hernia, status post herniorrhaphy, have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.114, Diagnostic Code (DC) 7338 (2016).



REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits. See 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2016). The Board finds VA has satisfied its duty to notify. A June 2008 letter explained the evidence necessary to substantiate the claim, the evidence VA was responsible for providing, and the evidence the Veteran was responsible for providing. 

VA has a duty to assist a claimant in the development of a claim. This duty includes assisting the claimant in the procurement of relevant treatment records and providing an examination when necessary. 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016). The Board finds VA has satisfied its duty to assist. VA obtained the records reported by the Veteran, and provided examinations in January 2008, March 2012, August 2014, and July 2017 to evaluate the Veteran's left inguinal hernia and residuals.

II. Legal Criteria, Factual Background, and Analysis

As an initial matter, the Board notes it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal. Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record. Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (noting that VA must review the entire record, but does not have to discuss each piece of evidence). Hence, the Board will summarize the relevant evidence as appropriate and the analysis will focus specifically on what the evidence shows, or fails to show, as to the issue on appeal.

Disability evaluations are determined by the application of the Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4. The percentage ratings contained in the Rating Schedule represent, as far as can practicably be determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual disorders in civil occupations. 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant. 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3. 

The Veteran contends he warrants compensable rating for his left inguinal hernia because he has residual left abdominal discomfort status post herniorrhaphy and uses a hernia belt to alleviate discomfort. The Board finds the preponderance of the evidence supports the Veteran does not have postoperative recurrent left inguinal hernia to meet the criteria for a higher rating. 

The Veteran's left inguinal hernia is rated under DC 7338, which provides that a 0 percent rating is warranted for small, reducible, inguinal hernia, or without true hernia protrusion; or for inguinal hernia that has not been operated on but is remediable. A 10 percent rating is warranted for postoperative recurrent inguinal hernia that is readily reducible and well supported by truss or belt. A 30 percent rating is warranted for small, postoperative recurrent or not operated irremediable, inguinal hernia that is not well supported by truss, or not readily reducible. A 60 percent rating is warranted for a large, postoperative, recurrent inguinal hernia that is not well supported under ordinary conditions and not readily reducible, when considered inoperable. 38 C.F.R. § 4.114, DC 7338.

The Veteran's left hernia scar is separately rated at 10 percent under DC 7805 for a painful, but not unstable, scar.

The Veteran had an in-service left herniorrhaphy procedure in March 2002. In a January 2008 VA examination, the Veteran reported noticing a twinge of discomfort in his left abdomen if he jumps or bends too rapidly. The doctor assessed a history of left herniorrhaphy with occasional twinges of discomfort secondary to his left hernia scar. 

In a September 2011 private treatment visit, the Veteran reported left lower abdominal discomfort with occasional pain, pulling sensation, and pressure. The private physician noted no specific hernia to be felt through the scrotum, but noted tenderness at the inguinal canal. In October 2011, an abdominal CT was performed that showed a stable left inguinal canal without evidence of hernia. In a January 2012 private treatment visit, the Veteran noted some left side pain. The private physician assessed that because the Veteran was still having discomfort, despite no definite hernia on clinical and CT scan exams, it might be due to scar tissue or possibly from his lower back. 

A March 2012 VA examination found no left hernia to be detected. The Veteran reported occasional discomfort, especially with bending. A mildly painful, but not unstable, left hernia scar was noted. 

In November 2012, the Veteran requested a hernia belt from his private physician, subsequently his private physician wrote a prescription for a hernia belt. 

In an August 2014 VA examination, the Veteran was diagnosed with a history of left inguinal hernia. The examiner stated there was no left hernia detected. The examiner noted no indication for a support belt, but did note the Veteran was prescribed a hernia belt in 2010 prior to his right hernia repair procedure (not claimed to be service-connected). The Veteran reported a pulling sensation to his left groin with certain movements (getting up too quickly, sitting too quickly, or heavy lifting), with occasional pain to the area. The doctor noted the Veteran's left hernia repair scar to be numb, but not unstable. The doctor opined the Veteran should avoid heavy lifting or pulling. 

A March 2017 VA examination noted the Veteran's left hernia repair scar was painful, but not unstable. 

In a July 2017 VA examination, the examiner stated there was no evidence of left hernia recurrence. He opined there was no clinical indication for use of a truss due to there being no current hernia. The examiner stated that the belt the Veteran was using was not a truss belt, but a support strap. The examiner explained a truss belt is a nonsurgical therapy for a groin hernia. It is similar to an athletic supporter with a metal or hard plastic plug positioned to lie over the hernia defect. When applied appropriately, the hard disc or plug exerts pressure to keep the hernia contents in the abdomen. 

The Board gives great probative weight to the VA examiners' and private doctor's findings indicating there has been no recurrence of the Veteran's left hernia status post herniorrhaphy. These opinions were made after physical examinations and discussion with the Veteran. These findings are consistent with the October 2011 CT scan. Based on the lack of clinical evidence or imaging showing recurrence of a left side hernia, a compensable rating is not warranted. 

In reaching this conclusion, the Board acknowledges the Veteran's statements that he uses a hernia belt to alleviate the discomfort from his service-connected left inguinal hernia. However, as noted above, the Board sought another medical opinion to reconcile such statements against the August 2014 VA examiner's finding that the Veteran's hernia belt was not prescribed for his left inguinal hernia. See also October 2016 JMPR (noting that the VA examiner's finding seemed to be controverted by statements from the Veteran, and directing the Board to reconcile such evidence). The July 2017 VA examiner explained that there was no clinical indication for the use of a truss, given that the Veteran did not have a current hernia, and further noted that the belt the Veteran was using was not a truss belt, but a support strap. As stated directly above, the Board gives great probative weight to this opinion. Although the Veteran may be sincere in his belief that he uses a belt for his left inguinal hernia, the competent evidence of record, which includes his private treatment records, indicates otherwise.

In a September 2015 brief, the Veteran's previous representative also suggested that to warrant a higher evaluation for left inguinal hernia, the evidence would need to show that the current issue presents such an unusual disability as to render impractical the application of the regular standards, thus requiring extraschedular evaluation. The representative provided no further support as to why the Veteran should be entitled to an extraschedular evaluation. 

The determination of whether a claimant is entitled to an extraschedular rating is a three-step inquiry. Thun v. Peake, 22 Vet. App. 111, 115 (2008). If the RO or Board determines that (1) the schedular evaluation does not contemplate the claimant's level of disability and symptomatology, and (2) the disability picture exhibits other related factors such as marked interference with employment or frequent periods of hospitalization, then (3) the case must be referred to an authorized official to determine whether, to accord justice, an extraschedular rating is warranted. Id; see also 38 C.F.R. § 3.321(b)(1).

When the Board finds that an extraschedular rating may be warranted, it cannot grant an extraschedular rating in the first instance. Anderson v. Shinseki, 23 Vet. App. 423, 428-429 (2009). Rather, it must remand the claim to the AOJ for referral to the Director. See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

The Veteran has reported left abdominal discomfort causes physical restrictions. He reports discomfort when he jumps, bends, stands up, or sits down too quickly. The Veteran submitted buddy statements from his wife and a friend stating he has had continued discomfort since his left hernia repair, specifically when he bends over or picks up heavy objects.

In this case, there is not competent evidence of any recurrence of the Veteran's left inguinal hernia. Medical opinions of record have indicated that any left abdominal area residual discomfort is likely coming from the scar or other medical issue. In January 2008, the doctor assessed the Veteran with a history of left herniorrhaphy with occasional twinges of discomfort secondary to his left hernia scar. In January 2012, the examiner opined that because the Veteran is still having discomfort, despite no definite hernia on clinical and CT scan exams, it may be due to scar tissue or possibly from his lower back. Accordingly, the Veteran's left abdominal discomfort and associated physical limitations due to discomfort are contemplated in the Veteran's 10 percent rating for a left hernia repair scar, which includes consideration for pain. 

Further, evidence does not support, nor has the Veteran or his attorney contended, that that the Veteran's left hernia status post herniorrhaphy has resulted in a marked interference with employment or frequent periods of hospitalization. A March 2012 VA examination stated the Veteran was not working because he was taking care of his mother and planned to return to school full-time. This is consistent with 2012 vocational counseling notes stating the Veteran had not worked since separation because he was serving as the caretaker for his mother. A September 2014 VA examiner stated tasks that require lifting a significant amount of weight can increase potential for hernia recurrence and advised a seated job with negligible lifting for this Veteran. There is no record of frequent hospitalizations due to the Veteran's left hernia status post herniorrhaphy. Thus, extraschedular referral is not appropriate.

Neither the Veteran nor his attorney has raised any other issues, nor have any other issues been reasonably raised by the record. See Yancy v. McDonald, 27 Vet. App. 484, 495 (2016); Doucette v. Shulkin, 38 Vet. App. 366, 369-70 (2017).

The preponderance of the evidence is against the assignment of a higher rating. In reaching this decision, the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the appellant's claims, the doctrine is not for application. Gilbert v. Derwinski, 1 Vet. App. 49 (1990).






(CONTINUED ON NEXT PAGE)

ORDER

An initial compensable rating for service-connected left inguinal hernia, status post herniorrhaphy, is denied.




____________________________________________
A. ISHIZAWAR
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


